Citation Nr: 1440507	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  09-46 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied service connection claim for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service connected hearing loss and tinnitus.

3.  Entitlement to a compensable rating for service-connected bilateral hearing loss.

4.  Entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant, K.K.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983, June 1984 to April 1987, and March 2002 to October 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008, January 2009, and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims on appeal.  

Notably, the Veteran originally filed a service connection claim for anxiety and depression.  The Board has recharacterized the issue as service connection for an acquired psychiatric disorder as to include all pertinent psychiatric diagnosis raised by the evidence.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran was afforded an August 2012 Board videoconference hearing before the undersigned.  The hearing transcript is of record. 

The Veteran has submitted additional evidence following the most recent review by the agency of original jurisdiction (AOJ); however, his submissions were accompanied by a waiver of AOJ review.  The Board may consider the additional evidence in the first instance.  38 C.F.R. § 20.1304(c).

At the August 2012 hearing, the Veteran raised the issue of service connection for dizziness.  The issue of service connection for dizziness has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

Review of the electronic folders (efolders) does not include any pertinent evidence that is not already associated with the claims folder.  

The issues of service connection for an acquired psychiatric disorder and hepatitis C and an increased rating for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In March 2005, the RO denied a claim for service connection for hepatitis C.

2.  Evidence received after the prior final denial relates to unestablished facts necessary to substantiate the claim of service connection and raises a reasonable possibility of substantiating the underlying claim.

3.  The Veteran's tinnitus is assigned the maximum authorized rating.


CONCLUSIONS OF LAW

1.  The RO's March 2005 denial of service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
 
2.  Evidence received since the 2005 final decision is new and material with respect to the hepatitis C claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for an increased rating for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.87, Diagnostic Code (DC) 6260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  

The Board's decision to reopen the service connection claim for hepatitis C is considered a complete grant on this issue.  This issue is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With respect to the increased rating claim for tinnitus, there are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the schedular ratings for tinnitus.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

II.  New and material evidence for hepatitis C

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then undertake an examination of the merits of the claim. 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of entitlement to service connection for hepatitis C was last denied in March 2005.  At the time of the decision, the available evidence included the following:  the Veteran's claim, service treatment records, and a letter from the Veteran's treating physician.  Service treatment records from April 1986 reference alcoholic hepatitis and February 2003 clinical assessments reflect a hepatitis C diagnosis.  

Since the 2005 denial, new evidence includes VA outpatient records reflecting continued monitoring for hepatitis C, various written lay statements, and the August 2012 hearing transcript.  VA primary care records from July 2010 and October 2011 reflect updated assessments of hepatitis C.  As explained in further detail in the Remand section, the newly submitted evidence is sufficient to trigger VA's duty to obtain an examination.  Shade, 24 Vet. App. at 117.  Thus, the Board finds that the claim of service connection for hepatitis C must be reopened.

III.  Increased rating for tinnitus

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


(i) Schedular considerations

The Veteran's tinnitus is currently rated under 38 C.F.R. § 4.87, DC 6260.  Under DC 6260, only a single 10 percent rating is warranted for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note (2) (2013).  This is the maximum schedular rating assignable for tinnitus.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id. at 1349-50.

The Veteran has reported that his tinnitus has worsened and he contends that he is entitled to an increased rating due to the fact that it causes dizziness and sleep impairment.  He is competent to report the symptoms of his disability; however, DC 6260 precludes a schedular evaluation in excess of a single 10 percent rating for tinnitus.  Accordingly, an increased rating for tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.87, DC 6260.

(ii) Extraschedular considerations

The Veteran has raised the issue of extraschedular consideration for tinnitus.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Board has considered symptoms of the Veteran's service-connected tinnitus alone, and in conjunction with his additional service connected disabilities of hearing loss and laceration residuals of the lip and hand.  Mittleider v. West, 11 Vet. App. 181 (1998).  At the August 2012 hearing, the Veteran asserted that his tinnitus caused symptoms beyond impaired hearing and communication difficulties contemplated by the assigned schedular rating.  Specifically, he reported that the changing tinnitus pitch interfered with his sleep and daily functioning.  He also attributed dizziness and anxiety to tinnitus and stated that it interfered with his work as a painter.  The primary tinnitus symptoms of ringing or buzzing sensations are clearly contemplated by the schedular rating criteria.  Review of the November 2010 and October 2011 primary care treatment records do not identify any extraordinary symptoms that may be caused by tinnitus.  The Board has referred a service connection claim for dizziness to the RO to appropriately evaluate the Veteran's dizziness complaints.  The issue of an acquired psychiatric disorder, which would encompass sleep disturbance and anxiety symptoms, is addressed in the Remand section below.  

Accordingly, the Board finds that there is no evidence indicating that the Veteran's tinnitus presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extra-schedular consideration is not warranted.  See id.


ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C; to this limited extent, the appeal of this issue is granted.

Entitlement to an increased rating for tinnitus is denied.


REMAND

Hepatitis C

A VA examination is necessary for this claim.  Service treatment records from April 1986 reference hepatitis in the context of alcohol abuse treatment.  Service treatment records from February 2003 reflect a hepatitis C diagnosis, but current treatment was not recommended.  The February 2003 laboratory report indicates that enzyme immunoassay (EIA) and recombinant immunoblot assay (RIBA) testing for hepatitis C was positive.  

VA Compensation and Pension Service Training Letter (TL) 01-02 provides useful information for this claim.  It states that alcoholic hepatitis is a different condition than hepatitis C.  It reports that alcohol abuse does not cause hepatitis C, but rather accelerates liver damage caused by the infection.  It also identifies the most accurate testing as hepatitis C viral ribonucleic acid (HVC RNA) to determine a diagnosis.  However, positive EIA followed by positive RIBA clinical tests would also confirm a hepatitis C diagnosis.  The February 2003 service treatment records confirm a hepatitis C diagnosis in accordance with TL 01-02.  

In this instance, the Veteran should be re-notified about the hepatitis C risk factors and given an opportunity to identify any risks he incurred during his active service periods.  After giving the Veteran an opportunity to submit reports in light of the above notice, he should be afforded a VA hepatitis C examination.  The examination is needed to determine whether a current diagnosis is established based upon HVC RNA testing and if so, a medical opinion on its relationship to service with specific consideration to the Veteran's medical history.  Notably, an induction examination is not of record for the period of active service beginning in March 2002 and the presumption of soundness does not attach to this period of service.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

Acquired psychiatric disorder

The June 2010 VA psychological examination (with August 2010 addendum medical opinion) is inadequate for adjudication purposes.  The examiner refers to non-service etiologies in his explanation of why the current psychiatric disorders of panic attacks, anxiety, and insomnia are not related to hearing loss and tinnitus.  However, his explanation is conclusory and does not reflect a detailed review of the evidence.  Another VA medical opinion is needed with an explanation reflecting a detailed review of the Veteran's medical history.  

Increased rating for hearing loss

The lay evidence suggests that the Veteran's hearing loss symptoms have increased since his last VA audiology examination in January 2009.  Accordingly, the Board finds that an updated VA audiology examination is needed as detailed below.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about hepatitis C risk factors and allow him an opportunity to respond in light of the notice.

2.  Obtain all VA treatment records after June 2012 and associated them with the claims folder.  

3.  After associating all newly generated medical records with claims folder and allowing the Veteran an opportunity to respond to the hepatitis C risk factor notice, schedule a VA hepatitis C examination.     

The examiner must provide clinical testing for a hepatitis C diagnosis using the EIA or ELISA test confirmed by RIBA or HCV RNA test.  If the above clinical testing shows a positive diagnosis or newly generated medical records show a positive diagnosis by the above testing, a nexus opinion is necessary.  

For the nexus opinion, the examiner must opine on the following:  (i) whether the current disease is at least as likely as not (50 percent or greater probability) incurred during the March 2002 to October 2003 period of active service; and if not, (ii) whether the current disease is at least as likely as not (50 percent or greater probability) incurred during the periods of active service from November 1980 to November 1983 and June 1984 to April 1987.   

A rationale for the opinions must be provided with specific consideration of the April 1986 finding of alcoholic hepatitis and the Veteran's risk factors before, during, and after these periods of active service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

4.  After associating all newly generated medical records with claims folder, contact an appropriate clinician for a psychiatric medical opinion.  The claims file and any pertinent records in Virtual VA/VBMS efolders, must be made available for review of the Veteran's pertinent medical history.  

The examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that panic attacks, anxiety, insomnia, or any additionally diagnosed psychiatric disorder was caused by or made worse by service-connected hearing loss and/or tinnitus. 

The examiner must provide a rationale for each opinion-causation and aggravation.  The rationale should reflect a discussion of the Veteran's mental health history and reference any pertinent clinical studies that have informed the examiner's opinion.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

If the examiner determines that a clinical examination is necessary, such examination should be scheduled.  

5.  After associating all newly generated medical records with claims folder, schedule the Veteran for a VA audiological examination for the purpose of determining the current severity of his bilateral hearing loss.  The Veteran's claims folder should be reviewed in conjunction with the examination.  The examiner must perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 

The examiner should provide an opinion concerning the functional impairment caused by the Veteran's bilateral hearing loss with a supporting rationale for this opinion.

6.  After completing all development required to adjudicate the Veteran's claims, re-adjudicate the issues.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


